DETAILED ACTION

Response to After-Final Amendment
The After-Final amendment filed on 11/17/2021 has been considered and entered into the record.

Allowable Subject Matter
Claims 1-6, 11-24, and 26-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Wu et al (CN 104728779 A; relied upon in the Office Action filed on 08/20/2021; hereinafter “Wu”) fails to disclose, teach, suggest, or render obvious the combined, method, structure, and functionality of wherein the forming the quantum dot layer comprises disposing, over the backlight unit, the quantum dot layer comprising the plurality of quantum dots embedded in a resin matrix material, and wherein the forming the encapsulation layer comprises disposing, over the non-planar surface of the quantum dot layer, the encapsulation layer comprising a glass sealing material as set forth in the claim.
Re Claims 2-6 and 11-12:
The claims are allowed due to their dependence on allowed base claim 1.


Re Claim 13:
The closest prior art of record, Wu fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein the quantum dot layer is disposed over the backlight unit and comprises the plurality of quantum dots embedded in a resin matrix material, and wherein the encapsulation layer is disposed over the non-planar surface of the quantum dot layer and comprises a glass sealing material as set forth in the claim.
Re Claims 14-17:
The claims are allowed due to their dependence on allowed base claim 13.
Re Claim 18:
The closest prior art of record, Wu fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of wherein the forming the quantum dot layer comprises disposing, over the backlight unit, the quantum dot layer comprising the plurality of quantum dots embedded in a resin matrix material, and wherein the forming the encapsulation layer comprises disposing, over the non-planar surface of the quantum dot layer, the encapsulation layer comprising a glass sealing material as set forth in the claim.
Re Claims 19-22:
The claims are allowed due to their dependence on allowed base claim 18.
Re Claim 24:
The closest prior art of record, Wu fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of wherein the forming the quantum dot layer comprises disposing, over the backlight unit, the quantum dot layer comprising the plurality of quantum dots embedded in a resin matrix material, and wherein the forming the encapsulation layer comprises disposing, over the non-planar surface of the quantum dot layer, the encapsulation layer comprising a glass sealing material as set forth in the claim.
Re Claim 24:
The closest prior art of record, Wu fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of wherein the forming the quantum dot layer comprises disposing, over the backlight unit, the quantum dot layer comprising the plurality of quantum dots embedded in a resin matrix material, and wherein the forming the encapsulation layer comprises disposing, over the non-planar surface of the quantum dot layer, the encapsulation layer comprising a glass sealing material as set forth in the claim.
Re Claims 26-29:
The claims are allowed due to their dependence on allowed base claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875